Citation Nr: 0740268	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a neck 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1977 to January 1980.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.

The veteran provided testimony at a hearing conducted by a 
local RO hearing officer in January 2006.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  In April 1994, the RO last finally denied entitlement to 
service connection for a neck disorder; the veteran was 
notified of this decision in April 1994 and did not perfect 
an appeal.  

2.  In May 1996, the RO last finally denied entitlement to 
service connection for a back disorder; the veteran was 
notified of this decision in May 1996 and did not perfect an 
appeal.  

3.  The evidence associated with the claims file subsequent 
to the April 1994 and May 1996 RO decisions raises a 
reasonable possibility of substantiating the claims of 
entitlement to service connection for, respectively, neck and 
back disorders.

4.  Neither a neck nor a back disorder, including arthritis, 
was present in service or manifested for many years 
thereafter, and neither is shown to be otherwise related to 
service.


CONCLUSIONS OF LAW

1.  The RO's April 1994 decision, denying entitlement to 
service connection for a neck disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2007).

2.  The RO's May 1996 decision, denying entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2007).

3.  The evidence submitted since the April 1994 and May 1996 
RO decisions denying entitlement to service connection for 
neck and back disorders, respectively, is new and material.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

4.  Neither a neck disorder nor a back disorder was incurred 
in or aggravated by active military service, and arthritis of 
the neck and back  may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2004 
correspondence and an April 2005 statement of the case (SOC) 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  

March 2006 correspondence informed the veteran, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims of entitlement to service 
connection.

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims (Court) found that in a claim to reopen a previously 
denied claim for service connection, 38 U.S.C.A. § 5103(a) 
requires that VA issue a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  While this was 
not accomplished, as the Board as reopened the veteran's 
claims for service connection for neck and back disorders, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appealed matter.

New and Material Evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran's claims for service connection for neck and back 
disorders were denied by the RO in April 1994.  The RO found 
at that time that the evidence did not show that the veteran 
had either a neck or back disorder.  The veteran was notified 
of this decision in April 1994 and did not perfect a timely 
appeal.  

The veteran sought to reopen his back disorder claim in 
December 1995.  An unappealed May 1996 rating decision denied 
service connection for a back disorder, finding that new and 
material had not been submitted adequate to reopen the claim.  
The decision essentially found that the veteran did not have 
a chronic back disorder.  He was notified of this decision in 
May 1996 and again did not perfect an appeal.  

The veteran attempted to reopen his claims in March 2004.  By 
a rating decision dated in June 2004, the RO denied reopening 
the claims because the veteran had not submitted new and 
material evidence.

Evidence received after the final April 1994 (neck disorder) 
and May 1996 (back disorder) RO decisions included several VA 
medical records, dated beginning in 2003, showing diagnoses 
of neck and back disorders.  

As this medical evidence shows currently diagnosed neck and 
back disorders, it is pertinent to a major element required 
to establish service connection.  To fairly assess the 
evidence, the claims must be re-opened and reviewed on the 
basis of the entire record.  Accordingly, the claims are re-
opened.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Factual Background

The veteran's service medical records show that at his 
January 1977 enlistment and September 1979 "ETS" 
[expiration of term of service] examinations his spine was 
clinically evaluated as being normal.  A December 1977 health 
record notes that the veteran complained of incurring a back 
injury as a result of a truck accident.  Examination revealed 
slight redness in the area of the scapula and left shoulder 
blade.  Minor abrasions and rule out scapular or collarbone 
fracture were diagnosed.  A few days later, also in December 
1977, the veteran complained of head and back pain.  Rule out 
pulled muscle in back was diagnosed.  

Postservice VA medical records first show complaints of low 
back pain in 2003.  Lumbar strain was diagnosed in November 
2004.  

The report of a June 2005 VA spine examination includes 
diagnoses of cervical and lumbar degenerative disc disease.  
The examining physician, who reviewed the veteran's claims 
folder, opined that it is less likely as not that the 
veteran's 1977 truck accident caused his current neck and low 
back problems.  

The report of a July 2006 VA spine examination shows that, 
like in June 205, the examiner had an opportunity to review 
the veteran's claims folder.  He diagnosed moderate cervical 
hypertrophic arthritis without radiculopathy, and lumbar 
spine mild multilevel spondylosis without radiculopathy.  As 
in 2005, the VA examining physician opined that it was less 
likely than not that the in-service December 1977 accident 
caused the veteran's current neck and low back problems.  
Rather, he opined, these changes were related to aging, 
lifestyle, occupation, and hereditary disposition.  He added 
that there was no indication of old trauma.  The examining 
physician, by means of a handwritten addendum dated in 
September 2006, commented that any previous accident or 
trauma was not reflected in his findings set out as part of 
the July 2006 VA examination report.  


Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a neck disorder or a back disorder.

The above-mentioned VA medical opinions, dated in June 2005 
and July 2006, both show that the respective examining 
physicians, after reviewing the complete medical record 
(including the veteran's service medical records), both 
opined that the veteran's current neck and back disorders 
were "less likely as not" related to, or caused by, his 
December 1977 in-service accident.  Competent evidence to the 
contrary is absent for the record.  Simply put, there is no 
contemporaneously recorded evidence documenting a nexus 
relationship between either of the two claimed disorders and 
the veteran's military service.  The veteran's statements, as 
well as the arguments presented on his behalf by his 
representative, relating his neck and back-related problems 
to service, are not competent evidence since, as laypersons, 
they lack the training/expertise to provide a competent 
opinion in the matter of medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Presumptive service connection, for arthritis, is also not 
warranted because there is no competent evidence of 
compensably disabling neck or lumbar arthritis within the 
first year following separation from active duty.  Under 
these circumstances, the preponderance of the evidence is 
against finding that the veteran has a neck or lumbar 
disorder due to any in-service disease or injury.

Without any competent evidence that the veteran has a chronic 
neck or back disability which is related to service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection. Essentially, the medical 
evidence of record preponderates against finding a causal 
connection between service and either of the currently 
diagnosed spine disorders.  Hence, service connection must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a neck 
disorder.  Entitlement to service connection for a neck 
disorder is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a lumbar 
disorder.  Entitlement to service connection for a lumbar 
disorder is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


